            Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                       FOR WESTERN DISTRICT OF PENNSYLVANIA

 KOBE PINKNEY                                     Docket No. 1:19-cv-00167

                 Plaintiff
                                                   Electronically Filed
           v.

 MEADVILLE PENNSYLVANIA;
 POLICE CHIEF MICHAEL J. TAUTIN;                   Magistrate Judge Richard A. Lanzillo
 PATROLMAN JARED FRUM;
 ALLEGHENY COLLEGE;
 SERGEANT WILLIAM MERCHBAKER;
 FIRST ASSISTANT DISTRICT
  ATTORNEY PAULA DIGIACOMO;
 MEADVILLE TRIBUNE;
 COMMUNITY NEWSPAPER HOLDING,
 INC. and KEITH GUSHARD

                 Defendants                        JURY TRIAL DEMANDED

    3191848 IN SUPPORT OF DEEENDANT PAULA__DIGIACOM0'S MQIGNLQ
 DISMISS PLAINTIFF'S AMENDED COMPLAINT PURSUANT TO F.R.C.P. 12(b)(6)

       AND NOW, comes Defendant, First Assistant District Attorney Paula DiGiacomo, by her

attorneys, Marshall Dennehey Warner Coleman & Goggin and G. Jay Habas, Esquire, and in

suppoil of Defendant's Motion to Dismiss Counts VII, X and XI of Plaintiffs Amended

Complaint against this Defendant pursuant to Federal Rule of Civil Procedure l2(b)(6), states as

follows:

       I.       SUMMARY OF DEFENDANT'S ARGUMENTS

       Plaintiff pleads that an affirmation by Crawford County, Pennsylvania Assistant District

Attorney Paula DiGiacomo to an inquiry by the Meadville Tribune whether the Plaintiff was still

a suspect in the investigation of an assault for which charges had been filed against him but later

withdrawn is grounds for claims of invasion of his privacy and intentional infliction of emotional

distress. Plaintiffs claims are legally deficient as a matter of law and should be dismissed as
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 2 of 18




they fail to identify any proper basis to obtain such relief, and the Defendant is immune from

liability as a high public official and under the Political Subdivision Tort Claims Act.

STATEMENT OF FACTS

       The relevant facts for purposes of Defendant Paula DiGiacomo's (hereinafter

"Defendant" or "DiGiacomo") Motion to Dismiss are as follows.

       On April II, 2019, the Plaintiff was a1*rested by Defendant Jared Flum, a Patrolman with

the Meadville, Pennsylvania Police Department, and charged with Aggravated Assault, Simple

Assault, Harassment and Disorderly Conduct, based on eyewitness identification of the Plaintiff

as the person who had assaulted and severely injured Rhett Happel on April 7, 2019 at a bar in

Meadville. Amended Complaint, ECF 50 at 11s 17-36 and Exhibit A thereto.

       A preliminary hearing on the criminal charges against the Plaintiff was set for May 22,

2019, but the charges were withdrawn in advance thereof on May 14, 2019. ECF 50, 1138. Details

of the charges were reported in the Meadville Tribune in an article by Defendant Keith Gushard

on May 16, 2019. ECF 50, 1139. Defendant Gushard interviewed DiGiacomo, the First Assistant

District Attorney for Crawford County, for' the piece. She verified that the charges against

Plaintiff were withdrawn, and also confirmed when questioned that Plaintiff was still a suspect in

the crime. ECF 50, 1ls 52-56.

       Plaintiffs Amended Complaint, Exhibit H, includes the newspaper article identifying the

exact statement attributed to DiGiacomo therein, with the specific statements written in the

article involving Defendant DiGiacomo set forth as follows:

               "On Wednesday, Paula DiGiacomo, first assistant district attorney
               for Crawford County, said the charges were withdrawn 'until the
               rest of the case can be investigated."

               "Yes, 'DiGiacomo said when asked if Pink fey was still a
               suspect."'



                                                 2
          Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 3 of 18




        The above statement is the sole basis for the Plaintiffs claims against Defendant

DiGiacomo for false light (Count VII), intrusion upon seclusion invasion of privacy (Count X)

and intentional infliction of emotional distress (Count XI).

        11.     A RG UME NT

                A. Legal Standard for Motion to Dismiss

        The standard of review for a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) is well-established. A plaintiff must plead "enough facts to state a claim to relief that is

plausible on its face," and cannot rely on "threadbare recitals of the elements of a cause of action

supported by mere conclusory statements." Bell Atlantic Corp. Twombly, 550 U.S. 544, 127

S.Ct. 1955, 1974 (2007), Ashcroft v. Iqbal, 556 U.S. 662, 678, 127 S.Ct. 1937, 1949 (2009).

        The analysis that is required in evaluating whether an Amended Complaint is sufficient to

withstand a motion to dismiss under Rule l 2(b)(6) includes the elements a plaintiff must plead to

state a claim, whether there are allegations that are no more than conclusions and thus not

entitled to the assumption of truth, and whether well-pleaded factual allegations plausibly give

rise to an entitlement for relief. Santiago v. Warminster T\47J., 629 F.3d 121, 130 (3d Cir. 2010).

                B. Plaintiff Fails to State a Claim for False Light Invasion of Privacy
                    Against Defendant DiGiacomo (Count VII )

        A claim for invasion of privacy alleging that publicity placing a person in a false light is

actionable only if the plaintiff establishes that the publication is not true, is highly offensive to a

reasonable person and is publicized with knowledge or in reckless disregard of its falsity. See

Restatement (Second) of Torts, §652E, comments a, c and d, Larsen v. Phila. Newspapers, Inc.,

543 A.2d 1181, 1188 (Pa. Super. 1993). See also Time, Inc. v. Hill, 385 U.S. 374, 389, 87 S.Ct.

534 (1967) (extending actual malice standard - requiring that the defendant "acted with




                                                   3
          Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 4 of 18




knowledge of falsity of the statement or in reckless disregard as to the truth O1` falsity" - to

claims of false light invasion of privacy under state statute).

        The falsity that this cause of action is concerned with is a "maj or misrepresentation" of a

person's "activities, history or character" that could reasonably be expected to "offend a

reasonable person seriously." Strickland v. Univ. of Scranton, 700 A.2d 979, 987 (Pa. Super.

1997) (article must involve "publicity, given to private facts which are not of legitimate concern

to the public.") Restatement (Second) of Torts, §652E, comment c.

        In this case, the Plaintiffs Amended Complaint, just as the original Complaint, fails to

state a cause of action against Defendant DiGiacomo for allegedly placing the Plaintiff in a false

light for the statements cited in the newspaper article concerning the continued investigation of

the crime for which charges were filed against him but later withdrawn.

        First, Plaintiff does not allege that DiGiacomo's statement that Plaintiff remains a suspect

in the assault was in fact false, involved a "maj01° misrepresentation," and made with "knowledge

of its falsity or in reckless disregard as to the truth or falsity." Plaintiff counsel asserts his

client's innocence and claims prosecuting him is unjustified, but that does not meet the legal

requirement that the statement in question about Plaintiff remaining a suspect was made

recklessly, knowing it was in fact false, and misrepresented the truth.

        Indeed, Plaintiff cannot meet this critical element of a false light claim as a matter of law.

The apparent premise of the Plaintiffs claim against DiGiacomo is that the withdrawal of the

criminal charges against him resulted in the case being "closed", thus he cannot remain a

suspect. Amended Complaint, ECP 50, 1152. As a result, Plaintiff contends, DiGiacomo's

                                                                                            57
statement that was still a suspect in the crime somehow portrays him in a "false light.

       Plaintiff fails to address the fact that the withdrawal of criminal charges, prior to a

preliminary hearing, does not preclude the prosecution from refiling charges against a suspect.


                                                    4
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 5 of 18




Pennsylvania Rule of Criminal Procedure 544(A) specifically addresses a prosecutor's right to

do so, providing:

               "When charges are dismissed 01° withdrawn at, or prior to, a
               preliminary hearing, or when a grand jury declines to indict and the
               Amended Complaint is dismissed, the attorney for the
               Commonwealth may reinstitute the charges by approving, in
               writing, the re-filing of a Amended Complaint with the issuing
               authority who dismissed Ol' permitted the withdrawal of the
               charges."

               Pa. R.C1'im.P. 544(a).

       This rule is in accord with well-established authority that the Commonwealth may

reinstitute charges that have been dismissed at a preliminary hearing. See Comment to Rule,

citing McNair 's Petition, 324 Pa. 48, 187 A. 498 (1936), Commonwealth v. Thorpe, 549 Pa. 343,

701 A.2d 488 (Pa. 1997).

        Thus, while the criminal charges against Pink fey were withdrawn by the

Commonwealth, the charges could be re-asserted pending further investigation, as accurately

recited in the newspaper article in question. The only limitation in re-asserting any charges

against the plaintiff here is the statute of limitations, Thorpe, supra, which does not apply since

there is a two year statute for the charges originally filed for the April 7, 2019 incident (criminal

assault and battery, disorderly conduct and harassment) 42 Pa. C.S.A. §5552(a), (b)(1).

       Defendant DiGiacomo's identified affirmation of the newspaper reporte1°'s inquiry

whether Plaintiff was still a suspect in the on-going investigation of the assault is not alleged to

be a knowingly false Of' reckless statement, and does not state a claim for false light under the

law. For example, in Parks Miller v. Centre County, 2016 U.S. Dist. LEXIS 62019 (M.D. Pa.

2016), aff'd Miller v. County ofCfr., 702 Fed. Appx. 69 (3d Cir. 2017), the Court held that

"truthful information about an ongoing investigation" would not be highly offensive to a

reasonable person as a matter of law in dismissing a claim of false light invasion of privacy. Id


                                                  5
          Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 6 of 18




at * 31. That case involved a District Attorney who was accused of forging a judge's order which

resulted in a Grand Jury investigation where county officials publicly commented about the case.

In the plaintiffs lawsuit alleging false light, the Court found that defendants' public statements

about the DA and investigation of her were "truthful, concise and not selective," and thus did not

state a claim for false light. Id

        This case is also similar to the situation in Minor v. Cumberland Twp., 2015 U.S. Dist.

LEXIS 130347 (W.D. Pa. 2015), which involved the plaintiff being arrested and charged with

various crimes in front of her children, which were ultimately dismissed, then suing the arresting

officers and Township on a number of causes of action including invasion of privacy - false

light. In granting the defendants' motion to dismiss this claim, the Court noted various

deficiencies in the pleading including that plaintiff did not identify facts that defendants

"selectively printed or broadcasted true statements in a manner creating a false impression," and

that the mere report of her arrest did not put her in a false light. Id. at 7. (Emphasis in original)

As to the latter, the Could explained that "to permit such a claim would prevent any reports of an

arrest, regardless of whether the suspect is subsequently exonerated, and would allow anyone

who is all'ested" to bring such a claim. Id

        The allegations in the Amended Complaint here against Defendant DiGiacomo asserting

false light based on her truthful, limited response to a repo1°ter's inquiry regarding the withdrawal

of the criminal charges against the plaintiff and if he remained a suspect in the crime are legally

and factually deficient to state a proper cause of action. That there may be a continuing

investigation of the Plaintiff - despite his protests of innocence, does not establish a violation of

privacy by placing him in a false light, as there is no falsity O1` recklessness to the defendant's

alleged statement. To hold otherwise, and permit the Plaintiff to pursue a claim against

DiGiacomo, would allow what the Court in Minor cautioned against, namely permitting someone


                                                   6
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 7 of 18




who is the subject of an arrest and then the charges are withdrawn an avenue to sue the public

official who responds to a news inquiry about whether the charges can be re-instated, where the

law expressly gives the District Attorney the right to do SO. In effect, the Plaintiff is seeking to

use his claim here in an effort to preclude the District Attorney from proceeding with any further

investigation of his involvement in the underlying assault, which this Cou11 should not permit.

       Plaintiff's claim against this Defendant also fails where the statement in question is one

that is of "legitimate concern to the public." Minor, supra, at * 6, citing Smith v. Borough of

Dur more, 663 F.3d 176, 182 (3d Cir 2011), citing Strickland v. Univ. ofScranron, 700 A.2d 979,

987 (Pa. Super. 1997). For instance, the Court in Sanfillo v. Reedel, 634 A.2d 264 (Pa. Super.

1993), held that police officials' confirmation of a newspaper report that the plaintiff, a former

office seeking public office, had been the subject of anAmended Complaint of unwanted sexual

advances toward a minor and had taken a polygraph was not actionable false light because the

matter was one of public concern, and the disclosure of the facts of the charge and investigation

were not falsely repoited. Id at 264.

       Likewise, here, Assistant District Attorney DiGiacomo's confirmation of the news report

that the charges against the plaintiff had been withdrawn by the police, but that the investigation

was continuing and that Pink fey remained a suspect, are factual statements concerning a matter

of obvious public concern given the event of the assault and its reporting in the local news

media. The facts identified in the Amended Complaint point to the legitimate public concern

with the assault and criminal prosecution of those persons who may have perpetrated the crime.

Thus, the plaintiffs claim of false light invasion of privacy does not meet the elements of the

law, and Count VII of the Amended Complaint against Defendant Paula DiGiacomo should be

dismissed, with prejudice and on leave to further amend.




                                                  7
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 8 of 18




               C. The Invasion of Privacy Intrusion Upon Seclusion Count (Count X) Fails
                  to Set Forth a Proper Claim against Defendant DiGiacomo

        The Plaintiffs Amended Complaint contains one new claim against Defendant

DiGiacomo - invasion of privacy involving intrusion upon seclusion. This claim has not been

adopted by the Pennsylvania Supreme Court, however, the couits that have considered it have

indicated that it is "extremely rare that the court finds a cognizable intrusion upon seclusion

claim." Thomson v. Bhafi, 2014 Pa. D&C LEXIS 4125 (C.C.P. Allegheny County 2014).

        The tort of invasion of privacy for intrusion upon seclusion was identified under

Restatement Second of Torts §652 B. Under that Section, "one who intentionally intrudes,

physically or otherwise, upon the solitude or seclusion of another or his private affairs or

concerns, is subject to liability to the other for invasion of his privacy, if the intrusion would be

highly offensive to a reasonable person." Liability for this claim is limited to when the intrusion

involves a plaintiffs person or affairs either by: "physical intrusion into a place where the

plaintiff has secluded himself, by use of the defendant's senses to overcome or overhear the

plaintiffs private affairs, or some other form of investigation 01` examination into plaintiffs

private concerns." Harris by Harris v. V. Easton Publishing Co., 483 A.2d 1377 (Pa. Super.

1984). There can be no liability for such a claim unless "the interference with the plaintiff" S

seclusion is substantial and would be highly offensive to the ordinary reasonable person." Id. at

comment d.

        As indicated by the Court in Thomson, supra, this cause of action is not well founded in

the caselaw. For instance, a claim that a newspaper published facts concerning the private lives

of an applicant for public welfare benefits and her family, was held not to state a cause of action

and the Court dismissed such a claim. See Harris, 483 A.2d at 1377. In another case, Chiarella

v. Passer Antique, 494 A.2d 1109 (Pa. Super 1985), the defendant obtained the plaintiffs medical



                                                   8
          Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 9 of 18




records and forwarded them to an insurance company that was challenging the plaintiffs

personal injury action. The Superior Cou11 affirmed the grant of summary judgment reasoning

that the medical treatment cannot be deemed a substantial intrusion and the disclosure of hospital

records did not cause mental distress to a reasonable person. Id at 1114. Another case

referenced was Tagouma v. Investigative Consultant Services, Inc., 4 A.3d 170 (Pa. Super 2010).

In that case, the Superior Court found no intrusion upon seclusion where a private investigator

followed and obtained surveillance footage of a workers' compensation claimant practicing his

faith at a place of worship. The Court found against the plaintiff on his invasion of seclusion

claim. In Thomson the Court went on to recite many other examples where plaintiffs have failed

to sustain claims of intrusion upon seclusion for disclosing private information. 2014 Pa. D&C

LEXIS at *11.

       In this case, Plaintiff cannot sustain a cause of action for intrusion upon seclusion as a

matter of law. The Amended Complaint fails to identify any invasion by Defendant DiGiacomo

into the Plaintiffs personal seclusion 01' affairs. All that is claimed is that she responded to a

newspaper repo11e1"s inquiry concerning the status of the criminal investigation of him as a

suspect in the assault of the person at bar. The disclosure was a matter of public information

regarding the dismissal of the charge, but that further investigation was ongoing and that he

remained a suspect. There was no "intrusion upon seclusion" in any manner by this Defendant.

Even more than those court decisions that did not find a cause of action under this theory of

recovery, this case clearly does not involve any substantial intrusion into the Plaintiffs personal

affairs in any manner. There was no revelation of private information of the Plaintiff, disclosure

of personal affairs that were not public, or any revelation whatsoever of any intrusive matters

involving the Plaintiff. Defendant DiGiacomo simply commented on the status of a criminal

investigation, identifying that he remained a suspect in the case. As a matter of law, this Court


                                                  9
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 10 of 18




should find that the allegation of invasion of privacy -.. intrusion upon seclusion of affairs, is

insufficient as a matter of law and should be dismissed, with prejudice.

       To state a cause of action under this theory a plaintiff must show that an intrusion is

"substantial and highly offensive to a reasonable person. DeAngelo v. Forfney, 515 A.2d 594,

495 (Pa. Super 1986). There is no such allegation here, as not only was there no intrusion, but

any statement by Defendant DiGiacomo as to the status of the Plaintiffs criminal matters, could

not be substantial or highly offensive in any manner. It was simply a disclosure of a fact, not an

offensive statement in any manner. Plaintiff had no legitimate expectation of any privacy in the

criminal matter, as he had been publicly revealed as a suspect where formal charges had been

made against him. The discussion of the ongoing case did not involve any private, non-public

matter. Moreover, a comment on the status of that case, was not offensive, but simply a matter

of fact. Further, Defendant DiGiacomo conveyed information about the status of the case that

was legitimately relevant to the public knowledge concerning the assault. The publicity that was

generated from the news article was nothing more than a follow-up on prior reports concerning

the case, and thus the Plaintiff could not have had any expectation in privacy concerning that

investigation. On the whole, the claims in the Amended Complaint of invasion of privacy for

seclusion upon personal affairs are wholly insufficient and cannot be maintained in this case.

For all of these reasons, this claim should be dismissed, with prejudice.

               D. Plaintiff's Claim that Defendant DiGiacomo Intentionally Inflicted
                  Emotional Distress (Count XI) is Deficient as a Matter of Law

        The Plaintiffs final claim for relief against Defendant DiGiacomo is under a theory of

intentional infliction of emotional distress. Initially, this claim should be dismissed since the

Pennsylvania Supreme Cou11 has not expressly adopted such a cause of action as provided for by

Restatement (Second) of Torts, §46. See Kazatsky v. King David Memoriczl Park, Inc., 527 A.2d



                                                  10
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 11 of 18




988, 989 (Pa. 1987) ("this cou11 has acknowledged, but has never had occasion to specifically

adopt Section 46 as the law in Pennsylvania"), Hoy v. Angelone, 720 A.2d 745, 753 n.l0 (Pa.

1998) (discussing Kazalsky and holding that " ... we too leave to another day the issue of

whether section 46 of the Restatement should be the law of Pennsylvania."), Ford v. Isdaner,

542 A.2d 137 (Pa. Super. 1988), alloc. denied, 554 A.2d 509 (Pa. 1988).

        To the extent that such a cause of action is recognized, the Pennsylvania courts have

insisted that in order to state a claim for intentional infliction of emotional distress a plaintiff

must allege that the defendant "acted with intent which is tortious or even criminal, or that he

had intended to inflict emotional distress, Ol' even that his conduct has been characterized as

'malice,' OF a degree of aggravation that would entitle the plaintiff to punitive damages for

another tort." Hoy v. Angelone, supra, 720 A.2d at 754. The Court must determine whether the

plaintiff must meets the threshold requirement that the defendant's conduct is "extreme and

outrageous," defined as "so outrageous in character, and SO extreme in degree, as to go beyond

all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized society." Small v. Juniata College, 682 A.2d 350, 355 (Pa. Super. 1996) (quoting Jones

v. Nissenbaum, Rudolph and Seidner, 368 A.2d 770, 773 (Pa. Super. 1976), Hoy, supra.

       Plaintiff has not plead facts to meet the necessary elements of a claim for intentional

infliction of emotional distress as to Defendant DiGiacomo, and based on the facts and

circumstances that are alleged, plaintiff cannot meet the high pleading burden under the law.

       In Count XI, Plaintiff alleges in a conclusory, summary manner that DiGiacomo and

other defendants engaged in "outrageous conduct with an intent to or a reckless disregard of the

probability of causing Plaintiff to suffer emotional distress." ECF 50, 11180. No further facts are

set forth under the emotional distress count, with plaintiff relying upon the averment that this

defendant's statement to the media that Pink fey was still a suspect in the assault as the basis for


                                                   11
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 12 of 18




this claim. This type of pleading is patently insufficient under the standards set forth by Twombly

and Iqbal. See Santiago v. Warminster Twya., 629 F.3d 121, 130 (3d Cir. 2010).

       Plaintiffs claim is further deficient in that there is no basis for this Court to find that the

mere statement that he remains a suspect for a crime that has not been prosecuted is itself

criminal, extreme and outrageous, intended to harm, and beyond all bounds of decency SO as to

allow recovery for the intentional infliction of emotional distress. As cited, DiGiacomo's

affirmation that the plaintiff remained a suspect in the ongoing investigation is not alleged to set

forth any untruthful, false point of information about the case. Nor could it, as refiling of

criminal charges after initially withdrawn is expressly provided for under Criminal Rule 544(A),

based upon fuither investigation. Plaintiffs disagreement with the prosecution of the case

cannot, as a matter of law, be elevated to a valid claim for the intentional infliction of emotional

distress by this defendant. See Fanelle v. LoJack Corp., 79 F.Supp.2d 558, 565 (E.D. Pa. 2000)

(where Amended Complaint contains no allegations suggesting that defendant's conduct was

"extreme and outrageous," based on publication of truthful, non-defamatory statement, claim

dismissed).

       Plaintiffs claim against Defendant DiGiaco1no for intentional infliction of emotional

distress is factually and legally deficient, therefore, it must be dismissed, with prejudice.

               E. This Defendant is Immune from Plaintiff's Claims as a High Public
                   Official and under the Political Subdivision Tort Claims Act

        All of the Plaintiffs claims against Defendant DiGiacomo are barred as a matter of law

as this Defendant is absolutely immune from suit for the claims asserted under both the High

Public Official immunity and the bar of the Political Subdivision Tort Claims Act.

       The doctrine of high public official immunity is set forth by the Pennsylvania Supreme

Court as follows:



                                                  12
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 13 of 18




               [T]he doctrine of absolute privilege for high public officials, as its
               name implies, is unlimited and exempts a high public official from
               all civil suits for damages arising out of false defamatory
               statements and even from statements Of' actions motivated by
               malice, provided the statements are made or the actions are taken
               in the course of the official's duties or powers and within the scope
               of his authority, or as it is sometimes expressed, within his
               jurisdiction.

                       *               *               *

               [It is] designed to protect the official from the suit itself, from the
               expense, publicity and danger of defending the good faith of his
               public actions before the jury. And yet, beyond this lies a deeper
               purpose, the protection of society's interest in the unfettered
               discretion of public business and in full public knowledge of the
               facts and conduct of such business.
               Lindner v. Mollan, 677 A.2d 1194, 1195 (Pa. 1996).

       The alleged statement by Defendant DiGiacomo here was made pursuant to her duties

and responsibility as a prosecutor involving the crime for which Pink fey was charged and which

the District Attorney for Crawford County was prosecuting. ECP 50, his 46, 50, 58. In

determining whether a particular defendant is accorded immunity as a high public official, coulls

look to the duties and responsibilities of the person making the statement. Montgomery v.

Philadelphia, 78, 140 A.2d 100 (Pa. 1958). Traditionally, the courts have maintained a liberal

construction in determining whether an action falls within the official's duties. Barto v. Felix,

378 A.2d 927, 929 (Pa. 1977). The duties of DiGiacomo as a prosecutor involved in the criminal

assault investigation accord her the protection of this immunity, where it is alleged that she spoke

to the media in her official capacity about the recent withdrawal of charges against Pink fey and

addressed the status of the on-going investigation. Her statements, although clearly not

defamatory, fall within the privilege accorded to the office of the District Attorney to speak

about such matters. Id




                                                  13
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 14 of 18




        There can be no dispute that a statement made by an Assistant District Attorney

concerning the status or investigation of a pending criminal prosecution which the ADA is

involved in falls under high public official immunity. See McCormick v. Specter, 275 A.2d 688 (Pa.

Super. 1971) (District Attorney determined to be a high public official), Pickering v. Sacavage, 642

A.2d 555, 558 (Pa. Cmwlth. 1994) (District Attorney statements about criminal investigation

including criticism of family of victim of suicide held to be absolutely privileged). That this

privilege applies to DiGiacomo as an Assistant District Attorney in this case is clear based on the

decision of Durham v. McElZyn, 772 A.2d 68 (Pa. 2001).

       In Durham, the Pennsylvania Supreme Could addressed whether an Assistant District

Attorney is a high public official for purposes of applying the immunity in a case alleging that

the ADA was liable for actions taken in prosecuting the plaintiff. The Couit rejected the

argument that an ADA was not a high public official, and applied the common law immunity,

holding in relevant palt:

               Assistant District Attorneys, however, are essential to district
               attorneys in fulfilling responsibilities of their high public offices, to
               wit, in carrying out the prosecutorial function. To subject district
               attorneys acting on behalf of the district attorney to liability would
               deter all but the most courageous and most judgment-proof from
               vigorously performing their prosecutorial functions, and would
               inevitably result in criminals going unpunished. The fact that
               assistant district attorney, unlike their principal the district
               attorney, are not known for policy-making functions is not pivotal
               to the immunity determination.         the "high public official"
               umbrella of immunity has in many instances been extended to a
               wide range of public officials whose policy-making roles were not
               salient. While it is often the case that "high public officials" have
               policy-making functions, that is not the sole or overriding factor in
               determining the scope of the immunity. Rather, it is the public
               interest in seeing that the official not be impeded in the
               performance of important duties that is pivotal. That interest
               dictates that assistant district attorneys be immune from suit.

               772 A.2d at 70 (internal citations omitted).



                                                  14
         Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 15 of 18




       See also Gleeson v. Robson, 2005 U.S. Dist. LEXIS 43310 * 101 (MD. Pa. 2005) (citing

Durham and other cases to find that Assistant District Attorney who drafted search warrants that

lead to illegal seizure and Amended Complaint and affidavit of probable cause that lead to arrest

warrant on charges that were later withdrawn held immune from claims of malicious

prosecution, abuse of process and intentional infliction of emotional distress under high public

official immunity.)

       Plaintiffs claims here against DiGiacomo clearly fall under the High Public Officials

immunity where the statements attributed to her were indisputably made in connection with her

role as Assistant District Attorney in the prosecution of a crime. Dismissal of all claims against

this Defendant pursuant to this motion is proper. Phinisee v. Friewald, 334 F.Supp.3d 650, 657

(E.D. Pa. 2018) (citing cases for proposition that cou1"ts may dismiss claim based on defenses

that are obvious from the face of the pleading); Dorris v. Schweitzer, 229 F.Supp.2d 391, 402

(E.D. Pa. 2002) (state law intentional tolT claims against ADA for allegedly withholding

exculpatory evidence held baned by absolute immunity as high public officials, motion to

dismiss granted).

       The Defendant is also immune from suit under the Pennsylvania Political Subdivision

Tort Claims Act, 42 Pa. C.S.A. §8541. This statute provides that political subdivisions and local

agencies, and the employees thereof, enjoy the protection of immunity "for any damages on

account of any injury to a person or property caused by any act of the local agency or an

employee the1°eof` or any other person." 42 Pa. C.S.A. § 8541. Section 8542 (a)(2) specifies that

liability may be imposed on the local agency only for negligent acts, not intentional acts. Perula

v. Mellody, 631 A.2d 762, 765 (Pa. Cmwlth. 1993), Dorris, supra, 229 F.Supp.2d at 402.




                                                15
           Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 16 of 18




         Inasmuch as the claims against Defendant DiGiacomo here do not include any allegations

of negligence, and assert only intentional tolts, the immunity of the Political Subdivision Tort

Claims Act claim applies to preclude the plaintiffs causes of action against this Defendant.

         111.      CONCLUSION

         Defendant, Paula DiGiacomo, respectfully requests an Order from this Honorable Court

granting her Motion to Dismiss the claims against her in Counts VII, X, and XI of the Amended

Complaint, with prejudice.

                                              Respectfully submitted,

                                              MARSHALL DENNEHEY WARNER



                                                                        llll 1 nrlL'rrF   ¥   "

                                                     717 State Street, Suite 701
                                                     Erie, PA 16501
                                                     (814) 480-7802




LEGAL/l25 l08242.v l




                                                16
            Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 17 of 18




                         IN THE UNITED STATES DISTRICT COURT
                        FOR WESTERN DISTRICT OF PENNSYLVANIA

 KOBE PINKNEY                                      Docket No. 1:19-cv-00167
           Plaintiff

            V.                                     Electronically Filed

 MEADVILLE PENNSYLVANIA;
 POLICE CHIEF MICHAEL J. TAUTIN;
 PATROLMAN .IARED FRUM;
 ALLEGHENY COLLEGE;
 SERGEANT WILLIAM MERCHBAKER;
 FIRST ASSISTANT DISTRICT
 ATTORNEY PAULA DIGIACOMO;
 MEADVILLE TRIBUNE;
 COMMUNITY NEWSPAPER HOLDING,
 INC. and KEITH GUSHARD
              Defendants

                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the within Brief in Support of Motion to

Dismiss Amended Complaint was duly served on all counsel of record and unrepresented parties

on the I(>'"I1ay of October, electronically or by mailing same to them at their designated offices

by first class United States mail, postage prepaid, or by personal service at their respective

offices.

       Earl Raynor, Esquire                        Patrick M. Carey, Esquire
       1800 J.F.K. Boulevard, Third Floor          G. Michael Garcia, Esquire
       Box 103                                     717 State Street
       Philadelphia, PA 19103                      Suite 701
       Altorneyfor PIaintw                         Erie, PA 16501
                                                   Arforneysfor Defendants Meadville,
                                                   Pennsylvania, Police ChiefMichaeI Tautin,
                                                   Patrolman Jared From

           Charles Kelly, Esquire
           John A. Marty, Esquire
           One PPG Place, 3001 Floor
       Pittsburgh, PA 15222
       Attorneys for Defendants Meadville                                               [College
       Tribune, Community Newspaper
       Holding, Inc. and Keith Gus/'lard
Case 1:19-cv-00167-RAL Document 54 Filed 10/10/19 Page 18 of 18




                            MARSHALL DENNEHEY WARNER
                            CCLEMAN & GOGGIN


                            By
                                  G. Jay Ha¥8
                                          1/ ,
